DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-46 are pending in the instant invention.

Status of Priority

	This invention claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 63/043,056, filed June 23, 2020; and b) 63/041,536, filed June 19, 2020.

Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Claims 1-38, drawn to substituted pyrrolo[2,1-f][1,2,4]triazines of the Formula Ia, and/or a pharmaceutical composition thereof, classified in class 514, subclass 243.

NOTE: Claims 1 and 38 are generic for Group I.  If Group I is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a substituted pyrrolo[2,1-f]-[1,2,4]triazine of the Formula Ia, or a pharmaceutical composition thereof, including a detailed explanation of: (1) how the species reads upon all variables of the Formula Ia, (2) what claims are readable upon the species, and (3) where the species is disclosed and/or enabled in the specification.

Claim 39, drawn to a method of inhibiting an activity of the V617F variant of JAK2 kinase, comprising contacting the kinase with a substituted pyrrolo[2,1-f][1,2,4]-triazine of the Formula Ia, classified in class 544, subclass 183.

NOTE: Claim 39 is generic for Group II.  If Group II is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a substituted pyrrolo[2,1-f]-[1,2,4]triazine of the Formula Ia, including a detailed explanation of: (1) how the species reads upon all variables of the Formula Ia, and (2) where the species is disclosed and/or enabled in the specification.

Claims 40-43, drawn to a method of treating cancer in a patient in need thereof, the method comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the Formula Ia, classified in class 544, subclass 183.

NOTE: Claim 40 is generic for Group III.  If Group III is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a substituted pyrrolo[2,1-f]-[1,2,4]triazine of the Formula Ia, including a detailed explanation of: (1) how the species reads upon all variables of the Formula Ia, (2) what claims are readable upon the species, and (3) where the species is disclosed and/or enabled in the specification.

Claims 44 and 45, drawn to a method of treating a myeloproliferative disorder in a patient in need thereof, the method comprising administering… a substituted pyrrolo[2,1-f][1,2,4]triazine of the Formula Ia, classified in class 544, subclass 183.

NOTE: Claim 44 is generic for Group IV.  If Group IV is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a substituted pyrrolo[2,1-f]-[1,2,4]triazine of the Formula Ia, including a detailed explanation of: (1) how the species reads upon all variables of the Formula Ia, (2) what claims are readable upon the species, and (3) where the species is disclosed and/or enabled in the specification.

Claim 46, drawn to a method of treating myelodysplastic syndrome in a patient in need thereof, the method comprising administering… a substituted pyrrolo[2,1-f]-[1,2,4]triazine of the Formula Ia, classified in class 544, subclass 183.

NOTE: Claim 46 is generic for Group V.  If Group V is elected, the inventor or joint inventor must provisionally elect a species, for searching purposes and prosecution on the merits only, clearly identifying a substituted pyrrolo[2,1-f]-[1,2,4]triazine of the Formula Ia, including a detailed explanation of: (1) how the species reads upon all variables of the Formula Ia, and (2) where the species is disclosed and/or enabled in the specification.

The inventions are independent or distinct, each from the other because:
The following inventions are related as product and process of use: I and II; I and III; I and IV; and I and V.  The inventions may be shown to be distinct if either or both of the following may be shown: (1) the process for using the product, as recited, may be practiced with another materially different product or (2) the product, as recited, may be used in a materially different process of using that product.  See MPEP § 806.05(h).  In the instant case, the product, as recited, may be used in a materially different process of using that product.  For example, N-(5-(1-(4-(ethylsulfonamido)benzyl)-1H-pyrazol-4-yl)-4-((2-methoxy-3-(trifluoromethyl)phenyl)amino)-pyrrolo[2,1-f][1,2,4]triazin-2-yl)cyclopropanecarboxamide [Example 1, Group I] may be used in both the method of inhibiting an activity of the V617F variant of JAK2 kinase, as recited in claim 39 [Group II], and the method of treating cancer in a patient in need thereof, as recited in claim 40 [Group III], respectively.
The following inventions are directed to related processes: II and III; II and IV; II and V; III and IV; III and V; and IV and V.  The related inventions are distinct if: (1) the inventions, as recited, are either incapable of use together or may have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions, as recited, are not obvious variants.  See MPEP § 806.05(j).  In the instant case, the inventions, as recited, are either incapable of use together or may have a materially different design, mode of operation, function, or effect.  For example, neither of the methods, as recited in claims 39, 40, 44 and 46, respectively, contains identical designs, steps for implementation, or modes of operation.  Consequently, as recited, they are mutually exclusive and require materially different designs.  Moreover, the inventions, as recited, do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
	Restriction for examination purposes, as indicated, is proper because all inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, and/or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and/or (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112(a).
	The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
	Should the inventor or joint inventor traverse on the ground that the inventions are not patentably distinct, the inventor or joint inventor should submit evidence or identify any evidence of record showing the inventions to be obvious variants or clearly admit on the record that the inventions are obvious variants.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other invention.
	The inventor or joint inventor is advised that the reply to this requirement to be complete must include: (i) an election of an invention to be examined; and (ii) identification of the claims encompassing the elected invention.


Rejoinder
	The examiner has required restriction between product and process claims.  Where the inventor or joint inventor elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder.  All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Consequently, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. § 101, 102, 103 and 112.  Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined.  See MPEP § 821.04(b).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, the inventor or joint inventor is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder.  Moreover, the inventor or joint inventor should note that the prohibition against double patenting rejections of 35 U.S.C. § 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
	The inventor or joint inventor is reminded that upon the cancellation of claims to a nonelected invention, the inventorship must be amended in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors or joint inventors is no longer an inventor or joint inventor of at least one claim remaining in the invention.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor or joint inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Election of Species
	The inventor or joint inventor is required, under 35 U.S.C. § 121, to elect a single species, for searching purposes and prosecution on the merits only, to which the claims shall be restricted if no generic claim is finally held to be allowable.
	This invention contains claims directed to the following patentably distinct species: see the section entitled Restrictions above.  The species are independent or distinct because, as recited, the different species have mutually exclusive characteristics and are not obvious variants of each other, based on the current record.
	There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, and/or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112(a).
	The election of a species may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
	Should the inventor or joint inventor traverse on the ground that the species are not patentably distinct, the inventor or joint inventor should submit evidence or identify any current evidence of record showing the species to be obvious variants or clearly admit on the record that the species are obvious variants.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103(a) of the other species.
	Upon the allowance of a generic claim, the inventor or joint inventor will be entitled to consideration of claims to additional species, which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, the inventor or joint inventor must indicate which are readable upon the elected species.  See MPEP § 809.02(a).
	The inventor or joint inventor is advised that a reply to this requirement must include the following: (i) an identification of the species that is elected, consonant with this requirement; and (ii) a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Invention Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624